Citation Nr: 0913756	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
postoperative residuals of a thoracotomy due to spontaneous 
pneumothorax.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

This appeal was remanded by the Board in February 2002 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that an 
obstructive ventilatory defect is not due to his service 
connected disability.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected postoperative residuals thoracotomy due to 
spontaneous pneumothorax have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6843 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2002 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter, however did not address the requirements as set 
forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that the Veteran had actual knowledge of 
these provisions and a reasonable person could be expected to 
understand what was needed to substantiate the claim, 
therefore, the procedural defect was not prejudicial to the 
Veteran.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this regard, the Board considered the Veteran's 
statements in the VA medical examination in March 2007.  The 
Veteran indicated that his lungs were affected in his 
occupational setting by fumes and dust.  He indicated that he 
felt congestion and would wear a mask while he worked.  
Additionally, he referred to the effect his disability had on 
his upper extremity strength in his occupation.  He also 
indicated that he had problems reaching over his head and 
lifting heavy objects.  He stated that his exercise capacity 
was limited.  He could do chores around the house, including 
mowing the lawn.  These statements provide a description of 
the effect of the service-connected disability on the 
Veteran's employability and daily life.  These statements 
indicate awareness on the part of the Veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the Veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the July 
2004 Statement of the Case included a discussion of the 
rating criteria utilized in the present case.  The criteria 
were specifically provided to the Veteran, including the 
specific applicable diagnostic code in the December 2008 
Supplemental Statement of the Case.  The Board notes that 
initially the Veteran was provided with the criteria set 
forth in Diagnostic Code 6602; however, the RO subsequently 
provided notice of Diagnostic Code 6843.  The criteria under 
these codes is identical and no prejudice was incurred by 
changing the diagnostic code used to rate the Veteran's 
disability.  The Veteran was accordingly made well aware of 
the requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
notification of the veteran as to the applicable disability 
rating is discussed above; however, the Board notes that the 
Veteran did not received notice of the evidence necessary to 
establish an effective date.  

Nevertheless, the Board finds no prejudice to the Veteran as 
a result of the inadequate notice provided on this element.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that a compensable rating is not 
warranted at any point during the appeal period, the question 
of an effective date is rendered moot.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the errors did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in March 2007.  The 
Board further finds that the RO complied with its February 
2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The Veteran asserts that his service-connected postoperative 
residuals of a thoracotomy due to spontaneous pneumothorax 
should be compensable.  In a June 1972 rating decision he was 
initially assigned a 0 percent rating for this disability, 
effective December 3, 1971, under Diagnostic Code 6814.  On 
October 7, 1996, the schedular criteria with respect to the 
respiratory system were revised.  Under the new criteria, 
Diagnostic Code 6814 no longer exists.  Hence, the disability 
must be rated under 38 C.F.R. § 4.97, Diagnostic Code 6843, 
pertaining to traumatic chest wall defect, pneumothorax, 
hernia, etc.  This code applies the General Rating Formula 
for Restrictive Lung Disease.  

Under Diagnostic Code 6843, a traumatic chest wall defect is 
rated as 10 percent disabling with forced expiratory volume 
in one second (FEV-1) of 71 to 80 percent predicted; or the 
ratio of FEV-1 to forced vital capacity of 71 to 80 percent, 
or; diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is warranted with FEV-1 of 56 
to 70 percent of that predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO(SB) is 56 to 65 percent of that predicted.  
Supplementary information published with promulgation of the 
rating criteria indicates that post-bronchodilator findings 
are the standard in pulmonary assessment.  61 Fed. Reg. 
46,723 (1996). See 61 Fed. Reg. 46,720, 46,723 (Sept. 5, 
1996) (VA assesses pulmonary function after bronchodilation).  

In this case, the medical evidence of record does not show 
that the Veteran's service connected disability warrants a 
compensable evaluation.  The March 2007 VA examiner reviewed 
the claims folder, the Veteran's medical history and medical 
records and examined the Veteran.  Although the results from 
the pulmonary functions testing show compensable results 
under the General Rating Formula for Restrictive Lung 
Disease, the examiner specifically found that the 
restrictions were not due to his service connected 
disability.  The examiner found that the Veteran did not have 
restriction of his lung disease due to the thoracotomy.  The 
Veteran primarily had an obstructive process, which was not 
caused by the service connected disability.  The chest x-ray 
did not show any detrimental changes from the pneumothorax.  
The examiner found that surgery probably helped the Veteran's 
condition and helped him have no further recurrences of 
pneumothorax.  The examiner found that the Veteran's 
respiratory symptoms were secondary to his obstructive lung 
disease, chronic cough and chronic bronchitis which were 
secondary to smoking and occupational exposures, not his 
service connected disability.  In making this conclusion, the 
examiner considered the Veteran's smoking history and 
occupational exposures.  The examiner concluded that the 
service connected pneumothorax and surgery had contributed 
very little to his current symptoms.  

Regarding the Veteran's complaints of left arm stiffness, the 
VA examiner noted the Veteran's history of manual labor which 
involved use of his left extremity.  Although the incision 
did have some paresthesias and numbness, it was unlikely that 
this caused his muscle spasm and tightness.  The examiner 
concluded that the Veteran's symptoms were due to 
musculoskeletal problems of arthritis and rotator cuff 
problems that are secondary to the wear and tear of his 
previous jobs.  

Based on the foregoing, the Board finds that the Veteran's 
current symptoms of shortness of breath, cramps, pain, spasm, 
etc. were not due to his service connected disability.  The 
VA examiner specifically attributed the Veteran's current 
symptoms to a non-service connected disability.  There is no 
other medical evidence of record showing that the Veteran's 
complaints were postoperative residuals of a thoracotomy due 
to spontaneous pneumothorax.  The VA examination shows that 
there are no residuals from the previous pneumothorax or 
thoracotomy.  As such, a compensable evaluation is not 
warranted.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The examiner 
specifically found that the symptoms the Veteran experienced 
while working were not due to his service connected 
disability.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.


ORDER

Entitlement to a compensable evaluation for service-connected 
postoperative residuals of a thoracotomy due to spontaneous 
pneumothorax is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


